Citation Nr: 0029742	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-15 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bulging disc to 
include as secondary to service-connected chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from February 1987 to March 
1992.

The current appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  


The RO, in pertinent part, denied entitlement to service 
connection for a bulging disc on a direct service incurrence 
basis as well as secondary to the service-connected chronic 
lumbosacral strain.  In its August 1997 notification to the 
veteran of the foregoing denial, the RO included a copy of 
the rating decision.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that the veteran timely filed a notice of 
disagreement with the July 1997 denial in March 1998.  He was 
issued a statement of the case in May 1999 which was returned 
for lack of a proper address, and remailed on July 15, 1999.  
He timely filed a substantive appeal on July 27, 1999, 
wherein he noted he had not received the statement of the 
case until July 23, 1999.  Although the RO's statement of the 
case inappropriately discusses whether new and material 
evidence was submitted to reopen a claim of entitlement to 
service connection for a bulging disc, the issue 
appropriately certified for appellate review was service 
connection for a bulging disc.  

The Board is considering the veteran's claim for service 
connection for a bulging disc on a direct service incurrence 
basis as well as secondary to the service-connected chronic 
lumbosacral strain.  In this regard the Board notes that the 
veteran's contentions and arguments have been oriented to 
service connection for a bulging disc on the basis of injury 
incurred while serving on active duty upon which the grant of 
service connection for chronic lumbosacral strain was 
predicated, thereby providing a basis for secondary service 
connection in the alternative.  The veteran has already been 
provided the criteria referable to service connection and has 
been apprised of the denial of service connection on direct 
service incurrence as well as secondary bases and the reasons 
therefore.  Accordingly, the Board finds no prejudice to the 
veteran in the Board's addressing of his claim for service 
connection on direct service incurrence as well as secondary 
bases.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  A bulging disc was not shown in active service.

2.  A bulging disc has not been shown post service.

3.  A bulging disc is not causally related to, or worsened 
by, the service-connected chronic lumbosacral strain.


CONCLUSION OF LAW

A bulging disc was not incurred in or aggravated by active 
service, nor is one proximately due to, the result of, or 
aggravated by the service-connected chronic lumbosacral 
strain.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for any evidence or 
findings of a bulging disc.

The post service medical documentation of record, to include 
VA medical treatment and examination reports, is negative for 
any evidence or findings of a bulging disc.  

The October 1998 VA special orthopedic examination report 
shows the VA examiner diagnosed chronic lumbar strain without 
evidence of bulging disc or neuropathy or radiculopathy.


Service connection has been granted for chronic lumbosacral 
strain, evaluated as 40 percent disabling.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000);  38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The United State States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub.L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).  

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board notes that the 
evidentiary record is complete.  Moreover, the veteran has 
been afforded the benefit of several VA examinations, the 
most recent of which was definitive and specifically 
addresses his claim.  Despite his contentions to the 
contrary, the most recent VA examination shows the VA 
examiner reported that there was no evidence of a bulging 
disc.  Accordingly, the veteran's claim of having sustained a 
bulging disc as the result of injury sustained in service, or 
as secondary to his service-connected chronic lumbosacral 
strain is not supported by the evidentiary record.  A bulging 
disc is simply not shown to exist.

While the veteran as a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  In this case, the veteran is 
not competent to claim that he has a bulging disc related to 
service or secondary to his service-connected chronic 
lumbosacral strain.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a bulging disc related to injury sustained in 
service or secondary to his service-connected chronic 
lumbosacral strain.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bulging disc to 
include as secondary to the service-connected chronic 
lumbosacral strain.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a bulging disc to 
include as secondary to service-connected chronic lumbosacral 
strain is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


